J-S20003-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 KEVIN PICKARD                         :
                                       :
                   Appellant           :   No. 3443 EDA 2018

      Appeal from the Judgment of Sentence Entered August 17, 2012
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0013280-2010,
             CP-51CR-0013277-2010, CP-51CR-0013279-2010

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 KEVIN PICKARD                         :
                                       :
                   Appellant           :   No. 2164 EDA 2019

      Appeal from the Judgment of Sentence Entered August 17, 2012
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0013277-2010,
           CP-51-CR-0013279-2010, CP-51-CR-0013280-2010

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 KEVIN PICKARD                         :
                                       :
                   Appellant           :   No. 2165 EDA 2019

      Appeal from the Judgment of Sentence Entered August 17, 2012
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0013277-2010,
J-S20003-20



              CP-51-CR-0013279-2010, CP-51-CR-0013280-2010


BEFORE: SHOGAN, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY SHOGAN, J.:                              FILED: MAY 24, 2021

       Appellant, Kevin Pickard, appeals nunc pro tunc from the judgment of

sentence entered on August 17, 2012. After careful review, we affirm.

       We previously summarized the procedural history, in relevant part, as

follows:

       Appellant proceeded to a jury trial that began on June 13, 2012.
       On June 25, 2012, the jury found Appellant guilty of the following
       crimes:[1] one count of aggravated assault at trial court docket
       number CP-51-CR-0013279-2010; a second count of aggravated
       assault at trial court docket number CP-51-CR-0013280-2010;
       and a third count of aggravated assault and one count of
       possessing an instrument of crime (“PIC”) at trial court docket
       number CP-51-CR-0013277-2010.4 N.T, 6/25/12, at 10–12.[2]

              4 All three aggravated assault counts were convictions
              under 18 Pa.C.S. § 2702(a)(1), and the single count
              of PIC was a violation of 18 Pa.C.S. § 907(a).

             On August 16, 2012, the Commonwealth filed a motion for
       reconsideration, averring that the aggregate sentence was too
       lenient and asking the trial court to impose a longer term of total
       confinement.     Commonwealth’s Motion for Reconsideration,
       8/16/12, at 2–5. On August 17, 2012, the trial court granted the
____________________________________________


1 The jury was unable to reach a decision on the charged counts of attempted
murder, 18 Pa.C.S. § 2502. Thus, the trial court declared a mistrial on all
three counts of attempted murder.

2   The trial court sentenced Appellant to five-to-ten-year terms of
imprisonment, to run concurrently, for each aggravated-assault conviction
and for the PIC conviction, followed by five years of probation. Thus, the
aggregate sentence was five to ten years of incarceration followed by five
years of probation.

                                           -2-
J-S20003-20


       Commonwealth’s motion for reconsideration and vacated the
       August 10, 2012 sentencing order. The trial court resentenced
       Appellant as follows: at trial court docket number CP-51-CR-
       0013277-2010, the trial court imposed a sentence of five to ten
       years of incarceration for aggravated assault, followed by a
       consecutive term of two to four years of incarceration for PIC.
       N.T., 8/17/12, at 27. At trial court docket number CP-51-CR-
       0013279-2010, the trial court sentenced Appellant to a
       consecutive term of five to ten years of incarceration for
       aggravated assault, id. at 27–28, and at trial court docket number
       CP-51-CR-0013280-2010, the trial court imposed another
       consecutive sentence of five to ten years of incarceration. Id. at
       28. The trial court ordered Appellant to serve the sentences
       consecutively, resulting in an aggregate sentence of seventeen to
       thirty-four years of incarceration.[3] Id. Appellant did not file a
       direct appeal.

              On November 15, 2012, Appellant filed a timely pro se
       petition pursuant to the Post Conviction Relief Act (“PCRA”), 42
       Pa.C.S. §§ 9541-9546.       Thereafter, Appellant, pro se, filed
       numerous documents with the PCRA court, and eventually, the
       PCRA court appointed counsel. Counsel filed an amended PCRA
       petition on October 15, 2014, and the PCRA court held a hearing
       on January 29, 2016. Following the hearing, the PCRA court
       reinstated Appellant’s right to file post-sentence motions and a
       direct appeal nunc pro tunc. Order, 1/29/16.

Commonwealth v. Pickard, 240 A.3d 992, 3443 EDA 2018, *1–2 (Pa.

Super. filed September 29, 2020) (non-precedential decision).

       What followed were a series of procedural missteps that we addressed

in Pickard, 3443 EDA 2018, and they account for Appellant’s proper filing of

his nunc pro tunc post-sentence motion on December 22, 2017. The PCRA

court denied the motion on November 19, 2018.            PCRA Court Opinion,


____________________________________________


3 The Commonwealth had asked the court to impose the maximum possible
sentence of thirty-two and one-half to sixty-five years of imprisonment. N.T.,
8/17/12, at 4.

                                           -3-
J-S20003-20


1/10/19, at 2. On November 29, 2018, Appellant filed timely appeals at all

three trial court docket numbers, and the appeals were docketed at Superior

Court docket number 3443 EDA 2018. Pickard, 3443 EDA 2018, at *3.

      We determined, pursuant to Commonwealth v. Johnson, 236 A.3d

1141, 1148 (Pa. Super. 2020) (en banc), that although Appellant’s separate

notices of appeal bore more than one trial court docket number, the notices

of appeal did not run afoul of Commonwealth v. Walker, 185 A.3d 969 (Pa.

2018), or Pa.R.A.P. 341.     Pickard, 3443 EDA 2018, at *4.         Additionally,

because Appellant’s counsel failed to file a Pa.R.A.P. 1925(b) statement, as

ordered, we concluded, pursuant to Commonwealth v. Burton, 973 A.2d

428, 432 (Pa. Super. 2009), that it precluded appellate review and was

presumptively prejudicial and clear ineffectiveness. Thus, we remanded for

Appellant’s counsel to prepare and file a Pa.R.A.P. 1925(b) statement nunc

pro tunc within ten days of September 29, 2020, the date we filed our decision,

and for the trial court to file a Pa.R.A.P. 1925(a) opinion within forty-five days

thereafter.    Pickard, 3443 EDA 2018, at *5.       This matter is now ripe for

disposition.

      Appellant raises the following issue in this appeal:

      1. Did the lower court abuse its discretion in denying Appellant’s
      Motion for Reconsideration of Sentence?

Appellant’s Brief at unnumbered 2.

      We first determine whether Appellant’s issue is preserved for our review

because it is well established that failure to comply with the minimal

                                      -4-
J-S20003-20


requirements of the Pennsylvania Rules of Appellate Procedure will result in

the waiver of those issues on appeal. Commonwealth v. Schofield, 888

A.2d 771, 774 (Pa. 2005).      Here, Appellant’s counsel filed the Pa.R.A.P.

1925(b) statement nunc pro tunc on January 19, 2021, more than three

months late. Failure to comply with the time requirements of Rule 1925 will

result in the automatic waiver of appellate review of the issues raised in the

untimely statement. Commonwealth v. Hill, 16 A.3d 484, 494 (Pa. 2011);

Commonwealth v. Castillo, 888 A.2d 775, 779-780 (Pa. 2005).

      Despite noting Appellant failed to comply with our time-for-filing

directive, the trial court did not find waiver and instead, addressed the merits

of the issue. We conclude that because the trial court has filed an opinion

addressing the issue presented in the late Rule 1925(b) concise statement,

and due to the myriad problematic procedural issues heretofore that resulted

from counsel’s representation, we will not find the issue waived on this basis.

See Commonwealth v. Rodriguez, 81 A.3d 103 (Pa. Super. 2013) (concise

statement filed four days late did not result in waiver where trial court issued

opinion addressing issues raised therein); Burton, 973 at 433 (where the

appellant filed an untimely Pa.R.A.P. 1925(b) statement one day after it was

due, appellate court may decide appeal on merits if trial court had adequate

opportunity to prepare opinion addressing issues raised on appeal).

      As clarified in Appellant’s Rule 1925(b) statement, Appellant asserts that

his sentence is unduly harsh and excessive and that the trial court imposed


                                     -5-
J-S20003-20


consecutive sentences without justification in the record. [Appellant’s] Rule

1925 Statement of Matters Complained of on Appeal, 1/19/21. Appellant, in

a single sentence, also makes a passing reference that the increased sentence

is the result of judicial vindictiveness. Appellant’s Brief at unnumbered 10.

Appellant’s    issue   is    one   of    discretionary      aspects   of   sentencing.

Commonwealth v. Gould, 912 A.2d 869, 872 (Pa. Super. 2006).

       “A challenge to the discretionary aspects of a sentence must be

considered a petition for permission to appeal, as the right to pursue such a

claim is not absolute.” Commonwealth v. McAfee, 849 A.2d 270, 274 (Pa.

Super. 2004) (citation omitted). An appellant challenging the discretionary

aspects of his sentence must invoke this Court’s jurisdiction by satisfying a

four-part test:

             [W]e conduct a four-part analysis to determine: (1) whether
       appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
       and 903; (2) whether the issue was properly preserved at
       sentencing or in a motion to reconsider and modify sentence, see
       Pa.R.Crim.P. [720]; (3) whether [the] appellant’s brief has a fatal
       defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
       question that the sentence appealed from is not appropriate under
       the Sentencing Code, 42. Pa.C.S.A. § 9781(b).

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (citation

omitted; brackets in original).         Whether a particular issue constitutes a

substantial question about the appropriateness of a sentence is a question to

be evaluated on a case-by-case basis. Commonwealth v. Kenner, 784 A.2d

808, 811 (Pa. Super. 2001). As to what constitutes a substantial question,

this   Court   does    not   accept     bald   assertions     of   sentencing   errors.

                                         -6-
J-S20003-20


Commonwealth v. Malovich, 903 A.2d 1247, 1252 (Pa. Super. 2006). An

appellant must articulate the reasons the sentencing court’s actions violated

the sentencing code. Id.

        Herein, Appellant has met the first two requirements of the four-part

test.   Appellant filed a timely appeal and raised the challenge in a post-

sentence motion. However, Appellant has not included in his appellate brief

the necessary statement of the reasons relied upon for allowance of appeal

pursuant to Pa.R.A.P. 2119(f).          Nevertheless, this omission is not fatal to

Appellant’s sentencing challenge because the Commonwealth has not

objected.    See Commonwealth v. Yeomans, 24 A.3d 1044 (Pa. Super.

2011) (“[W]hen the appellant has not included a Rule 2119(f) statement, and

the appellee has not objected, this Court may ignore the omission and

determine if there is a substantial question that the sentence imposed was not

appropriate”). As Appellant has suggested the trial court weighed only some,

but not all, of the 42 Pa.C.S. § 9721 sentencing factors, Appellant’s Brief at

unnumbered 10, we conclude that Appellant raised a substantial question

about the appropriateness of the sentence.4 See Commonwealth v. Hill,

210 A.3d 1104, 1116 (Pa. Super. 2019) (finding a substantial question where

the appellant averred that the trial court failed to consider certain sentencing




____________________________________________


4  We have chosen to overlook that Appellant wholly fails to specify what
specific sentencing factors the trial court ignored.

                                           -7-
J-S20003-20


factors in conjunction with an assertion that the sentence imposed was

excessive).

      In assessing the merits of a challenge to the discretionary aspects of a

sentence, we apply the following standard:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Johnson, 125 A.3d 822, 826 (Pa. Super. 2015) (citing

Commonwealth v. Disalvo, 70 A.3d 900, 903 (Pa. Super. 2013)); see also

Commonwealth v. Walls, 926 A.2d 957, 961 (Pa. 2007) (citation omitted)

(“An abuse of discretion may not be found merely because an appellate court

might have reached a different conclusion, but requires a result of manifest

unreasonableness, or partiality, prejudice bias or ill-will, or such a lack of

support as to be clearly erroneous.”).

      After review, we discern no abuse of discretion in the sentences

imposed.      At Appellant’s sentencing, the trial court was apprised of the

Sentencing Guidelines, the maximum sentences available, and the PSI report.

N.T. (Sentencing), 8/17/12, at 4–5.      When the sentencing court has the

benefit of a pre-sentence investigation report, we presume that the court was

aware of all relevant sentencing factors. Commonwealth v. Knox, 219 A.3d




                                     -8-
J-S20003-20


186, 199 (Pa. Super. 2019) (citing Commonwealth v. Ventura, 975 A.2d

1128, 1135 (Pa. Super. 2009)).

      Moreover, we cannot conclude that Appellant’s aggregate sentence of

seventeen to thirty-four years of incarceration is extreme and excessive for

three separate convictions of aggravated assault graded as first-degree

felonies. Indeed, the trial court discussed the details of Appellant’s crimes,

and the details emphasize that Appellant’s actions were more than a “typical”

aggravated assault because Appellant went on a shooting spree on a public

street. See Commonwealth v. Fullin, 892 A.2d 843, 848 (Pa. Super. 2006)

(affirming an aggravated-range sentence where one of the grounds for the

sentence was that the defendant’s actions deviated from a typical case of the

offense under consideration); see also Commonwealth v. Caldwell, 117

A.3d 763, 771 (Pa. Super. 2015) (affirming the trial court’s imposition of

consecutive sentences and an aggregate term of thirty-one to sixty-two years

of incarceration where the trial court specifically considered that defendant

fired a gun on a public street and the only reason he did not kill someone was

“for the grace of God”). Here, as Appellant shot his intended adult target, he

also shot two young children, ages two and eight, as they played with other

children in the area. N.T., 6/13/12, 32; N.T., 6/18/12, at 138.

      In its Pa.R.A.P. 1925(a) opinion, the trial court explained its reasons for

imposing the sentences as follows:

           At the hearing regarding the Motion for Reconsideration of
      Sentencing, after both sides were given ample opportunity to

                                      -9-
J-S20003-20


       present, the [trial c]ourt stated, “After reviewing the motion,
       hearing the arguments, and reconsidering all of the factors,
       including the sentencing guideline[s], all presentencing court and
       character reference letters, the need to protect the public, which
       in this case [Appellant] was found guilty of total disregard for the
       possible consequences of shooting a large handgun down a
       residential block on a summer afternoon, injuring not only his
       intended target, but two innocent children playing outside, and
       the gravity of this offense[,] in particular in relation to the impact
       of the victim and the community, the injury to the victim, and the
       two-year-old in particular, [was] severe and life-altering not only
       for the children, but for their mother as well, who has not returned
       to the home she once occupied because of the emotional trauma,
       the [c]ourt finds it appropriate at this time to vacate it[]s [A]ugust
       10th, 2012 sentence…” N.T. 8/17/12, pgs. 26–27. It’s clear that
       the [c]ourt considered the protection of the community and, given
       the facts and nature of the case, this reconsideration was neither
       harsh nor excessive, and was certainly just. The sentence was
       altered from running concurrently to consecutively, which is within
       the discretion of the sentencing judge. The above statement of
       the trial court clearly shows that the court thoughtfully considered
       every relevant factor and made an informed decision in altering
       the sentence. . . .

Trial Court Opinion, 3/10/21, at 5–6.

       Appellant focuses on his claim that the trial court abused its discretion

in imposing consecutive, rather than concurrent sentences.5 To the extent

that Appellant is unhappy with the duration of his incarceration due to the

consecutive nature of the sentences, the decision to order sentences to run


____________________________________________


5  Appellant’s passing reference to vindictiveness in sentencing, Appellant’s
Brief at unnumbered 10, is waived for failure to develop a meaningful
argument supported by citation to relevant authority. “Where an appellate
brief . . . fails to develop the issue in any other meaningful fashion capable of
review, that claim is waived.” Commonwealth v. Donoughe, 243 A.3d 980,
986 (Pa. Super. 2020) (quoting Commonwealth v. Johnson, 985 A.2d 915,
924 (Pa. 2009)). “It is not the role of this Court to “formulate an appellant’s
arguments for him.” Donoughe, 243 A.3d at 986.

                                          - 10 -
J-S20003-20


concurrently or consecutively is left to the discretion of the trial court.

Commonwealth v. Radecki, 180 A.3d 441, 470 (Pa. Super. 2018). It is well

settled that an appellant is not entitled to a “volume discount” for his crimes

by having all of his sentences run concurrently. Commonwealth v. Hoag,

665 A.2d 1212, 1214 (Pa. Super. 1995). We conclude that the trial court

acted within its discretion in imposing consecutive sentences. Accordingly,

Appellant’s contrary claim lacks merit.

      Judgment of sentence affirmed.

      Judge Stabile joins the Memorandum.

      Judge McLaughlin concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/24/21




                                    - 11 -